Dissenting Opinion by
Judge Blatt:
I must dissent. When, as here, we review an arbitrator’s award pursuant to a petition under Pa. R.J.A. No. 2101, our scope of review is the “essence test” which provides that the award of an arbitrator, commissioned pursuant to a collective bargaining agreement, must draw its “essence” from that agreement. The arbitrator is restricted to an interpretation and application of the agreement, and the award draws its “essence” from the basic agreement if it is in any way rationally derived therefrom. Only when there is a manifest disregard of the agreement may the reviewing court disturb the award. County of Franklin v. American Federation of State, County and Municipal Employees, 21 Pa. Commonwealth Ct. 379, 346 A.2d 845 (1975) ; County of Allegheny v. Allegheny County Prison Employees Independent Union, 20 Pa. Commonwealth Ct. 173, 341 A.2d 578 (1975); Teamsters Local Union 77 v. Pennsylvania *261Turnpike Commission, 17 Pa. Commonwealth Ct. 238, 331 A.2d 538 (1975). Here, the collective bargaining agreement provides that a teacher’s salary shall be based upon the individual’s years of teaching experience and other credentials. The arbitrator examined the existing agreement and determined that pursuant thereto all teachers must be given credit for teaching experience in determining their salaries. Although this Court may “disagree” with the arbitrator’s interpretation of the contract, it is not within our power to substitute our judgment for his where a review of the award indicates that it is clearly drawn from the essence of the collective bargaining agreement, and when it does not otherwise evidence a manifest disregard of its provisions. It is my belief that the arbitrator’s award draws its essence from the collective bargaining agreement and, therefore, should be affirmed.
Judge Crumlish, Jr. joins in this dissent.